Case 3:18-cV-05931-RBL Document 9 Filed 12/10/18 Page 1 of 2

A() 440 (Rev_ 061' 121 Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of` Washington

DAN|EL MlTCHELL, ROB|N BALL, LUKE
RETTNIERl ARN|EN TOOLOEE, NATHAN[EL
CASEY, MATTHEW WALD, SECOND
AMENDMENT FOUNDAT|ON, and NRA

 

Pfar'nf{,§?"$)
\¢".

STATE OF WASH|NGTON, and ROBERT
FEReusoN, lN Hls oFF\c\AL cAPAclTY As THE
ATTORNEY GENERAL oF THE STATE OF
WASH|NGTON,

Civil Action No. 18-cv-U5931-RBL

 

Defendanf(s)
SUMMONS IN A CIVIL ACTION

TOf (Defendnn.* 's name and address) RObEI`t FEFQUSO|'\. AttD|’neY Gene|'al Of the State Of WaShil'\gtOn
1125 Washington St SE
O|ympia, WA 93504-0100

A lawsuit has been filed against you_

Within 2| days after service ofthis summons on you (not counting the day you received it) _ or 60 days if` you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R_ Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Ru]e 12 of
the Fecleral Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff`s attorney,

whose name and address are: Joe| B. Ard Matthew Albrecht
Ard Law Group PLLC A|brecht Law PLLC
P_O. Box 11633 421 W. Riverside Ave., Ste. 614
Bainbridge |s|and, WA 98110 Spokane, WA 99201

|fyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

   

Date: 12/10/'2018 ________/"'\_W ’\~\. _
S:'gnm‘u,"e off C`!er'k or Dep

 

 

Case 3:18-cV-05931-RBL Document 9 Filed 12/10/18 Page 2 of 2

AO 440(Rev_[]6!12) Summons in a Civi| Aclion [Page 2)

 

Civi| Action No_ 1B-Cv-05931-RBL

PROOF OF SERVICE
(This section should not beft`led with the court unless required by Fed. R. Cr'v. P. 4 (!))

Tl'liS SUmmOt‘lS for moore oft'nd."v."dua." and rule tfon}d

 

was received by me on (da:e)

 

[:l l personally served the summons on the individual at (pface)

 

 

011 (dote) ; OI‘

[:l l left the summons at the individual’s residence or usual place of abode with (aame)

, a person of suitable age and discretion who resides there,

 

on rdme) , and mailed a copy to the individual’s last known address; or

[:| I served the summons on (mme an:dividm.’) , who is

 

designated by law to accept service of process on behalf of (aame ofmgmnmn‘oa)

 

 

 

on (dare) ; or
CI l returned the summons unexecuted because ; 01'
l:l Othet' (spec.y'“v):
My fees are $ for travel and $ for services, for a total of $ g_gg .

l declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Pr."nfed name and little

 

Server '.s address

Additional information regarding attempted service, etc:

